       Case 2:20-cv-01693-SPL Document 12 Filed 10/02/20 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-20-01693-PHX-SPL
      Adriane J. Reaser,
 9                                             )
                                               )
                        Plaintiff,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Monterey Financial Services, LLC,        )
12                                             )
13                      Defendant.             )
                                               )
14                                             )

15           Before the Court is Defendant Monterey Financial Services, LLC’s Motion for
16   Judgment on the Pleadings (“Motion”) pursuant to Fed. R. Civ. P. (“Rule”) 12(c). (Doc. 8)
17   For the following reasons, the Court will grant the Motion.
18      I.      BACKGROUND
19           This case seemingly arises out of an alleged violation of the Fair Credit Reporting
20   Act (“FCRA”) and a breach of contract. Plaintiff Adriane J. Reaser filed a Complaint in
21   Maricopa County Superior Court on July 31, 2020. (Doc. 1 at 8–11, 23–27) Defendant
22   subsequently removed the case to the U.S. Court for the District of Arizona. (Doc. 1 at 1–
23   6) Plaintiff alleged in her Complaint that Defendant fraudulently disclosed information
24   about her to credit bureaus, resulting in monetary damages to her. (Doc. 1 at 9–10) She
25   further alleged breach of contract, harassment, defamation, “intentional deception for
26   monetary gain,” and “criminal stimulation.” (Doc. 1 at 9) Defendant filed an Answer (Doc.
27   7) on September 4, 2020, asserting that Plaintiff failed to state a claim for which relief
28   could be granted, then filed the instant Motion on September 17, 2020. (Doc. 8)
       Case 2:20-cv-01693-SPL Document 12 Filed 10/02/20 Page 2 of 4




 1      II.       LEGAL STANDARD
 2            “Analysis under Rule 12(c) is substantially identical to analysis under Rule 12(b)(6)
 3   because, under both rules, a court must determine whether the facts alleged in the
 4   complaint, taken as true, entitle the plaintiff to a legal remedy.” Chavez v. United States,
 5   683 F.3d 1102, 1108 (9th Cir. 2012) (internal quotation marks and citation omitted). Under
 6   both Rule 12(c) and 12(b)(6), a pleading must contain “more than an unadorned, the
 7   defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 8   Although pro se pleadings are liberally construed, the complaint must “state a claim to
 9   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
10      III.      DISCUSSION
11            Defendant argues that Plaintiff failed to make any specific allegations or cite any
12   law governing the alleged wrongs in her Complaint. (Doc. 8 at 2) Based on the allegations,
13   Defendant argues FCRA (15 U.S.C. § 1681, et seq.) governs the action and therefore
14   preempts any claims of defamation and “intentional deception for monetary gain” that
15   Plaintiff asserted.1 (Doc. 8 at 3) Section 1681s-2 codifies the duties and obligations of
16   furnishers of consumer information to credit bureaus, and Defendant makes its arguments
17   based on this section. Defendant further argues Plaintiff’s FCRA claims fail as a matter of
18   law because (1) 15 U.S.C. § 1681s-2(a) does not provide a private right of action, instead
19   stating that state or federal officials must pursue the claim, and (2) the duties imposed on
20   furnishers under § 1681s-2(b) only arise after the furnisher receives notice of a dispute
21   from a credit reporting agency. (Doc. 8 at 8–9) Next, Defendant argues Plaintiff has failed
22   to properly plead a breach of contract claim. (Doc. 8 at 10–11) Finally, Defendant asserts
23   that a claim for “criminal stimulation” does not exist. (Doc. 8 at 11) Defendant suggests
24   Plaintiff meant to bring a claim under A.R.S. § 13-2004, which is part of the criminal code,
25   outlawing criminal simulation. (Doc. 8 at 11) There is no private cause of action for
26
27            1
               Defendant also argues in the alternative that if the “intentional deception” claims
     are not preempted, they fail as a matter of law. Defendant suggests and this Court agrees
28   that the intentional deception claims should be construed as common law fraud claims.

                                                    2
       Case 2:20-cv-01693-SPL Document 12 Filed 10/02/20 Page 3 of 4




 1   criminal simulation.
 2          Plaintiff’s Response does not address Defendant’s preemption arguments. Plaintiff
 3   attempts to make further allegations not included in her Complaint regarding the contract
 4   and defamation claims. (Doc. 11 at 1,4) She also argues that Defendant did commit
 5   “criminal stimulation.” (Doc. 11 at 1,3) Plaintiff further argues her claims fall under 15
 6   U.S.C. § 1692e - § 807. It is not clear what Plaintiff means by § 807, but § 1692e governs
 7   debt collection practices, and prohibits false or misleading representations by debt
 8   collectors. Plaintiff fails to assert that Defendant engaged in any of its alleged behavior for
 9   debt collection purposes, and thus the Court finds § 1681s-2 to be the governing statute,
10   not § 1692e.
11          Because Plaintiff’s claims of fraudulent and inaccurate reporting fall under § 1681s-
12   2, Plaintiff’s defamation claims and intentional deception/fraud claims are preempted.
13   FCRA § 1681t(b)(1)(F) provides that § 1681s-2 preempts certain state law claims. Many
14   U.S. District Courts have clarified the interpretation of § 1681t(b)(1)(F). Most importantly,
15   this Court has held that § 1681t(b)(1)(F) completely preempts a state common law cause
16   of action where the conduct giving rise to the claim falls under § 1681s-2. See Mamboleo
17   v. Wells Fargo Bank NA, No. CV-14-00648-PHX-DJH, 2015 WL 9691022, at *5 (D. Ariz.
18   Feb. 25, 2015), aff’d, 688 F. App’x 418 (9th Cir. 2017); Shupe v. Capital One Bank USA
19   NA, No. CV-16-00571-TUC-JGZ, 2017 WL 11112400, at *3 (D. Ariz. Mar. 6, 2017).
20   Plaintiff does not provide any legal arguments to the contrary.
21          Plaintiff’s claims of fraudulent and inaccurate reporting also fail, because as
22   Defendant pointed out, § 1681s-2(a) provides for enforcement by government entity only,
23   and under § 1681s-2(b), furnishers’ duties do not arise until the furnisher receives a notice
24   from a credit reporting agency. See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147,
25   1154 (9th Cir. 2009); see also Andrich v. Navient Sols. Inc., No. CV-18-02766-PHX-SMB,
26   2020 WL 2199445, at *3 (D. Ariz. May 6, 2020). Plaintiff has not made any allegations
27   that Defendant received notification from any credit reporting agency.
28          Plaintiff’s breach of contract claim does not arise out of the same alleged behavior


                                                   3
       Case 2:20-cv-01693-SPL Document 12 Filed 10/02/20 Page 4 of 4




 1   as the claims under § 1681s-2(a) and thus is not preempted. However, Plaintiff has failed
 2   to adequately plead a breach of contract. To state a claim for breach of contract, a plaintiff
 3   must allege (1) formation of a contract, (2) breach of that contract, and (3) damages. Finney
 4   v. First Tennessee Bank, No. CV-12-01249-PHX-JAT, 2013 WL 1897137, at *2 (D. Ariz.
 5   May 6, 2013). Plaintiff’s Complaint alleges there was a “denied account,” a “voided”
 6   contract, and asserts that “after the breach there was harrasment [sic], slander and
 7   defamation on plaintiff’s [sic] and credit profiles.” (Doc. 1 at 24) These arguments do not
 8   constitute an adequate pleading for breach of contract, nor are there sufficient factual
 9   allegations to support the bare accusations as required by Iqbal, 556 U.S. 662, 678 (2009).
10            Finally, there is no private cause of action under A.R.S. § 13-2004 for criminal
11   simulation or criminal stimulation.2
12      IV.       CONCLUSION
13            Plaintiff has failed to plead a cause of action under FCRA and under common law
14   for a breach of contract. Plaintiff’s common law defamation and fraud claims are
15   preempted. Plaintiff cannot assert a private cause of action under A.R.S. § 13-2004.
16            Therefore,
17            IT IS ORDERED that Defendant’s Motion for Judgment on the Pleadings (Doc. 8)
18   is granted without prejudice.
19            IT IS FURTHER ORDERED that the Clerk of Court shall terminate this case
20   and enter judgment accordingly.
21            Dated this 1st day of October, 2020.
22
23                                                       Honorable Steven P. Logan
                                                         United States District Judge
24
25
26
27            2
              Plaintiff has not alleged any facts to support an allegation of criminal simulation
     under A.R.S. § 13-2004, but as she has no right to sue under this statute that omission is
28   irrelevant.

                                                     4
